DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA 

Continued Examination
1- A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/06/2021 has been entered.

Amendment 
2- The amendment filed has been entered and fully considered. Claims 1-3 and 5-7 remain pending in the application, where Claims 1, 3 and 5-6 have been amended. 


Response to Arguments

3- Examiner has considered applicants’ proposed amendment and submits they have overcome all the 35 USC 102 and 103 rejections previously set forth in the final office action mailed on 10/07/2020.


Allowable Subject Matter

4- Claims 1-3 and 5-7 are allowed. 
The following is an examiner's statement of reasons for allowance:
As to independent apparatus claim 1 and method claim 5,  the prior art of record, taken either alone or in combination, fails to disclose or render obvious:

A cavity ring-down spectroscopy system and its method of use, comprising or using:
at least one laser that generates a light beam; 
a first optical modulator positioned to attenuate the light beam…; a second optical modulator positioned to attenuate the light beam from the first optical modulator; 
a ring-down cavity positioned to receive the light beam from the second optical modulator; 
a controller connected to the first optical modulator and the second optical modulator to direct the first optical modulator to attenuate the light beam by about 99.9% and to simultaneously direct the second optical modulator to further attenuate the light beam by about 99.9% to reduce or extinguish an intensity of the light beam from the first optical modulator…
.
in combination with the other limitations.
The closest prior art found that pertains to the invention, with emphasis added, is Cornier, Kachanov and Koulikov. However, the prior art fail to teach, suggest or render obvious the entire invention as claimed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED AMARA whose telephone number is (571)272-7847.  The examiner can normally be reached on Monday-Friday: 9:00-17:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on (571)272-2287.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Mohamed K AMARA/
Primary Examiner, Art Unit 2886